DETAILED ACTION
	Claims 1, 2, 4-6, 12-18, 21-27, 29, and 30 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on August 26, 2021 has been acknowledged and has been entered into the instant application file.
Information Disclosure Statement
	The Information Disclosure Statement filed on August 26, 2021 has been considered by the Examiner.
Previous Claim Rejections - 35 USC § 103
Claims 1-24, 26, 27, 29, and 30 were previously rejected under 35 U.S.C. 103 as being unpatentable over Nti-Addae et al. (WO 2015/073476).
	The unpatentable subject matter has been deleted, and the rejection is withdrawn.
Claims 1-27, 29, and 30 were previously rejected under 35 U.S.C. 103 as being unpatentable over Nti-Addae et al. (WO 2015/073476) in view of Tamiflu (Roche, 2008).
	The unpatentable subject matter has been deleted, and the rejection is withdrawn.
Claims 1-24 and 26-30 were previously rejected under 35 U.S.C. 103 as being unpatentable over Nti-Addae et al. (WO 2015/073476) in view of Verhoeven et al. (Virology, 2009, 151-156).
	The Applicant has traversed the rejection on the grounds that Verhoeven et al. cannot, on its own, support a finding that the mice of Example 7 in Nti-Addae et al. had an oxygen saturation level below 94% at the time treatment commenced.  Additionally, the Applicant traverses on the grounds that 
	The Examiner has considered the Applicant’s traversal, but must disagree for the following reasons.  Firstly, the claimed dosage of oseltamivir and compound (1) is the same dosage as that claimed by the prior art as shown by Nti-Addae et al.   Verhoeven et al. teach that influenza A causes a drop in a patient’s oxygen saturation level, which is confirmed after three days to be below 94% saturation depending on the initial viral load.  See Figure 1C, page 152.  While Applicant argues that the results of Verhoeven et al. cannot establish the oxygen saturation level of the mice in Nti-Addae et al., this factor would only be important if the case was being made that Nti-Addae et al. was inherently teaching the blood oxygen saturation level.  Verhoeven et al. shows that patients having influenza A suffer a reduction in their blood oxygen saturation level.  
	While Verhoeven et al. does not teach treating influenza when knowing the blood oxygen saturation level, Nti-Addae et al. teach the method of treating influenza infections by coadministering oseltamivir and compound (1), irregardless of blood oxygen saturation level.  Nti-Addae et al. provide no instructions that the method would not work on those patients who have a blood oxygen saturation level of less than 94% or are on supplemental oxygen prior to administration of the drug combination.  Therefore, as Verhoeven et al. teaches that influenza patients include those who have a blood oxygen saturation level of less than 94% and Nti-Addae et al. teach that the combination of oseltamivir and compound (1) treat influenza infections, the person of ordinary skill in the art would have a reasonable expectation of success as the claimed patient population is embraced by the prior art.  The rejection is maintained.
Previous Double Patenting Rejections
Claims 1-24, 26, and 27 were previously rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 6, 8, and 34-48 of U.S. Patent No. 9,771,361. 
.
Claims 1-24, 26, and 27 were previously rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 6, 8, and 34-48 of U.S. Patent No. 9,771,361 in view of Tamiflu (Roche, 2008).  
The claims no longer conflict, and the rejection is withdrawn.
Claims 1-24, 26, and 27 were previously rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 6, 8, and 34-48 of U.S. Patent No. 9,771,361 in view of Verhoeven et al. (Virology, 2009, 151-156).
Applicant has asked that the rejection be held in abeyance.  However, the policy of the Office is that all applicable rejections be made of record in order to promote compact prosecution.  The rejection is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-24 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Nti-Addae et al. (WO 2015/073476) in view of Verhoeven et al. (Virology, 2009, 151-156).
	Nti-Addae et al. teach a method of treating or reducing the severity of influenza virus infection comprising administering to a patient infected with influenza a crystalline form of the HCl salt of Compound (1) and oseltamivir (neuraminidase inhibitor) twice daily for 10 days in an animal model, wherein first administration occurs 48 hours after infection (therefore, within 48-96 hours of the onset of the first symptom of influenza.)  See Example 7, pages 70-73.
	Nti-Addae et al. do not teach wherein the animal model corresponds to the exact dosage required by the instant claims, especially where Compound (I) is administered in a dosage of about 600 mg and oseltamivir is administered in a dosage of about 75 mg.
	Nti-Addae et al. teach that a regular dosage of 300 mg to 900 mg twice a day is employed, and specifically teaches a regular dosage of 600 mg administered either once or twice daily.  See paragraph 116, pages 25-26.  Nti-Addae et al. also teach that oseltamivir can be co-administered in a dosage of 75 mg twice daily.  See paragraph 139, page 31.
	Verhoeven et al. teach that inoculation with influenza A drops the patient’s oxygen saturation level below 94% within 3 days, depending on how much virus the patient is exposed to.  See Figure 1C, page 152.

	Therefore, the claims are prima facie obvious over the prior art.
Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Nti-Addae et al. (WO 2015/073476) in view of Verhoeven et al. (Virology, 2009, 151-156) and Tamiflu (Roche, 2008).
	Nti-Addae et al. teach a method of treating or reducing the severity of influenza virus infection comprising administering to a patient infected with influenza a crystalline form of the HCl salt of Compound (1) and oseltamivir (neuraminidase inhibitor) twice daily for 10 days in an animal model, wherein first administration occurs 48 hours after infection (therefore, within 48-96 hours of the onset of the first symptom of influenza.)  See Example 7, pages 70-73.
	Nti-Addae et al. do not teach wherein the animal model corresponds to the exact dosage required by the instant claims, especially where Compound (I) is administered in a dosage of about 600 mg and oseltamivir is administered in a dosage of about 75 mg.
	Nti-Addae et al. teach that a regular dosage of 300 mg to 900 mg twice a day is employed, and specifically teaches a regular dosage of 600 mg administered either once or twice daily.  See paragraph 116, pages 25-26.  Nti-Addae et al. also teach that oseltamivir can be co-administered in a dosage of 75 mg twice daily.  See paragraph 139, page 31.
	Verhoeven et al. teach that inoculation with influenza A drops the patient’s oxygen saturation level below 94% within 3 days, depending on how much virus the patient is exposed to.  See Figure 1C, page 152.

	The person of ordinary skill in the art would take the teachings of Nti-Addae et al., Verhoeven et al., and Tamiflu and arrive at the instantly claims invention as the Example shows the efficacy of the combination in an established animal model, and the disclosure specifically describes the claimed dosages to administer to a human patient that is exposed to influenza A.  There would be a reasonable expectation of success, as the person of ordinary skill in the art would be following the express teachings of Nti-Addae et al. 
	Therefore, the claims are prima facie obvious over the prior art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24, 26, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 6, 8, and 34-48 of U.S. Patent No. 9,771,361 in view of Verhoeven et al. (Virology, 2009, 151-156).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same art specific subject matter.
	The ‘361 patent is drawn to a dosage regimen for the treatment of influenza where a crystalline form of the HCl salt of compound (I) is administered in a range of 400-600 mg per day for 3-14 days (claims 40 and 42.)  Claim 6 allows for the method to include additional therapeutic agents, of which oseltamivir is disclosed at a dosage of 75 mg twice a day.  See column 24, line 55 through column 25, line 3.  Verhoeven et al. teach that inoculation with influenza A drops the patient’s oxygen saturation level below 94% within 3 days, depending on how much virus the patient is exposed to.  See Figure 1C, page 152.  The person of ordinary skill in the art would consult the disclosure with respect to claim 6 as a dictionary as to what additional therapeutic agents are envisioned by the inventors to combine with the dosing regimen.  
s 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 6, 8, and 34-48 of U.S. Patent No. 9,771,361 in view of Verhoeven et al. (Virology, 2009, 151-156) and Tamiflu (Roche, 2008).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same art specific subject matter.
	The ‘361 patent is drawn to a dosage regimen for the treatment of influenza where a crystalline form of the HCl salt of compound (I) is administered in a range of 400-600 mg per day for 3-14 days (claims 40 and 42.)  Claim 6 allows for the method to include additional therapeutic agents, of which oseltamivir is disclosed at a dosage of 75 mg twice a day.  See column 24, line 55 through column 25, line 3.  Verhoeven et al. teach that inoculation with influenza A drops the patient’s oxygen saturation level below 94% within 3 days, depending on how much virus the patient is exposed to.  See Figure 1C, page 152.  Tamiflu teaches that the common form of oseltamivir is oseltamivir phosphate.  See Description, page 1.)  The person of ordinary skill in the art would consult the disclosure with respect to claim 6 as a dictionary as to what additional therapeutic agents are envisioned by the inventors to combine with the dosing regimen.  
Conclusion
	Claims 1-30 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/               Primary Examiner, Art Unit 1626